Name: 75/23/EEC: Third Commission Decision of 13 December 1974 relating to the application of the Council Directive of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-01-10

 Avis juridique important|31975D002375/23/EEC: Third Commission Decision of 13 December 1974 relating to the application of the Council Directive of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability Official Journal L 006 , 10/01/1975 P. 0033 - 0034 Greek special edition: Chapter 06 Volume 1 P. 0189 Spanish special edition: Chapter 13 Volume 4 P. 0042 Portuguese special edition Chapter 13 Volume 4 P. 0042 ++++ ( 1 ) OJ N L 103 , 2 . 5 . 1972 , P . 1 . ( 2 ) OJ N L 291 , 28 . 12 . 1972 , P . 162 ( CORRIGENDUM IN OJ N L 75 , 23 . 3 . 1973 , P . 30 ) . THIRD COMMISSION DECISION OF 13 DECEMBER 1974 RELATING TO THE APPLICATION OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY ( 75/23/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO ARTICLE 7 ( 3 ) OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 ( 1 ) ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY , AS AMENDED BY THE COUNCIL DIRECTIVE OF 19 DECEMBER 1972 ( 2 ) ; WHEREAS BY VIRTUE OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 THE MEMBER STATES MAY UNDER THE CONDITIONS SET OUT IN ARTICLE 7 ( 2 ) THEREOF ABOLISH CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES ENTERING COMMUNITY TERRITORY WHEN SUCH VEHICLES ARE NORMALLY BASED IN A THIRD COUNTRY ; WHEREAS ON 22 APRIL 1974 THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES CONCLUDED IN CONFORMITY WITH THE PRINCIPLES SET OUT IN ARTICLE 7 ( 2 ) OF THE DIRECTIVE AGREEMENTS WITH THE NATIONAL INSURERS' BUREAUX OF HUNGARY , CZECHOSLOVAKIA AND THE GERMAN DEMOCRATIC REPUBLIC WHEREBY THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES GUARANTEE THE SETTLEMENT OF CLAIMS IN RESPECT OF ACCIDENTS OCCURRING ON THEIR TERRITORY CAUSED BY VEHICLES NORMALLY BASED IN THE TERRITORY OF ONE OF THE AFORESAID COUNTRIES ; WHEREAS COMMISSION , ACTING IN CLOSE COOPERATION WITH THE MEMBER STATES , HAS VERIFIED THESE FACTS ; WHEREAS THESE AGREEMENTS ARE CONCLUDED FOR AN UNLIMITED PERIOD WITH A PROVISION FOR TERMINATION ON 12 MONTHS' NOTICE ; WHEREAS THE MEMBER STATES HAVE ALSO EXPRESSED THEIR INTENTION TO AMEND THEIR LAWS SO AS TO CONFORM WITH THE PROVISIONS OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 AS REGARDS THE ABOLITION OF CHECKS ON INSURANCE AGAINST CIVIL LIABILITY WITH RESPECT TO VEHICLES NORMALLY BASED IN THE TERRITORY OF HUNGARY , CZECHOSLOVAKIA OR THE GERMAN DEMOCRATIC REPUBLIC ; WHEREAS , THEREFORE , ALL THE CONDITIONS FOR THE ABOLITION OF CHECKS ON INSURANCE AGAINST CIVIL LIABILITY AS BETWEEN MEMBER STATES AND THESE THIRD COUNTRIES ARE OR WILL SHORTLY BE FULFILLED ; IN THE EXPECTATION THAT THESE THIRD COUNTRIES , AS SOON AS THE CONDITIONS ARE FULFILLED BY THE NATIONAL BUREAUX OF THE MEMBER STATES , WILL FOR THEIR PART ABOLISH CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES NORMALLY BASED IN THE MEMBER STATES OF THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1975 EACH MEMBER STATE SHALL CEASE TO CARRY OUT CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES WHICH ARE NORMALLY BASED IN THE TERRITORY OF HUNGARY , CZECHOSLOVAKIA OR THE GERMAN DEMOCRATIC REPUBLIC IN SO FAR AS SUCH VEHICLES ARE COVERED BY THE TERMS OF THE AGREEMENTS ENTERED INTO ON 22 APRIL 1974 BETWEEN THE RESPECTIVE NATIONAL INSURANCE BUREAUX OF THE MEMBER STATES AND THE LIKE BUREAUX OF THE SAID THIRD COUNTRIES . ARTICLE 2 MEMBER STATES SHALL FORTHWITH INFORM THE COMMISSION OF THE MEASURES TAKEN BY THEM TO IMPLEMENT THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 DECEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEX TO THE THIRD COMMISSION DECISION EXTRACTS FROM THE GUARANTEE AGREEMENTS CONCLUDED ON 22 APRIL 1974 BETWEEN THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES AND THE NATIONAL INSURERS' BUREAUX OF HUNGARY , CZECHOSLOVAKIA AND THE GERMAN DEMOCRATIC REPUBLIC THE FOLLOWING VEHICLES ARE NOT COVERED BY THE GUARANTEE OF THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES : HUNGARY _ MOTOR VEHICLES BEARING REGISTRATION " DT " AND " CK " ; _ MOTOR VEHICLES WITH NO REGISTRATION PLATES . GERMAN DEMOCRATIC REPUBLIC _ VEHICLES THE SPEED OF WHICH DOES NOT EXCEED 6 KPH ; _ MOTORIZED WORKING VEHICLES THE MAXIMUM SPEED OF WHICH DOES NOT EXCEED 20 KPH ; _ VEHICLES WITH CUSTOMS PLATES ; _ MOTORIZED CYCLES WITH SERVO-MOTOR ( CYCLES OF USUAL CONSTRUCTION WITH FITTED-IN OR FITTED-ON MECHANISM , THE SPEED OF WHICH DOES NOT EXCEED 40 KPH ) . CZECHOSLOVAKIA _ VEHICLES AND TRAILERS OF TROOPS STATIONED IN CZECHOSLOVAKIA , OF CIVILIAN SUPPORT PERSONNEL OR OF MEMBERS OF THEIR FAMILIES .